Citation Nr: 1807381	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-21 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for loss of strength of the right hand.

2. Entitlement to service connection for a skin disorder, claimed as vitiligo.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left foot disorder.

6. Entitlement to service connection for a right foot disorder.

7. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board acknowledges that a separate appeal for an increased evaluation for a service connected lumbar spine disorder was recently certified to the Board.  However, the Veteran's representative has requested that, once this appeal is placed on the Board's docket, the Board hold open the appeal pertaining to this issue to allow for submission of additional argument.  In order to avoid delay in addressing the instant appeal, the Board will not accept jurisdiction over the issue of an increased evaluation for a lumbar spine disorder at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, the Veteran's appeal must be remanded.  While the Board regrets the additional delay, further development is required before the Board may address these issues on their merits.

Initially, the Board notes that comprehensive VA treatment records have not been fully associated with the claims file.  Specifically, other than scattered records provided by the Veteran, VA records dated prior to April 2012 have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file.

In addition, the Veteran's service treatment records appear incomplete.  In this regard, the Veteran has stated that he was injured in an automobile accident while stationed in Guam in 1980.  Furthermore, the record indicates the Veteran was treated for cellulitis at the Naval Regional Medical Center (NRMC) in Guam in February 1979.  The Board notes that clinical records may be held at the facility at which clinical treatment was obtained.  As such, a remand is necessary to allow for further attempts to obtain treatment records from the NRMC in Guam, or any other appropriate source, pertaining to treatment for cellulitis and/or injuries sustained in an automobile accident.

Finally, VA examinations are necessary in this case.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to bilateral knee and foot disorders, the Veteran asserts his current disabilities are related to an in-service automobile accident.  In addition, the Veteran has submitted lay statements from fellow service members indicating that they remember the Veteran complaining of foot and lower leg pain in service.  With respect to loss of strength of the right hand, the Veteran asserts this disability is related to an in-service occurrence of cellulitis, which is vaguely noted in service treatment records.  With respect to a skin disorder, claimed as vitiligo, the Veteran asserts that this condition started during service as a white spot on the tip of his penis, and was misdiagnosed at the time as tinea versicolor.  Finally, the Veteran asserts his current hypertension may be due to exposure of contaminated water while serving at Camp Lejeune, North Carolina.  The Board notes the Veteran is presumed to have been exposed to these contaminants.  See 38 C.F.R. § 3.307(a)(7)(iii) (2017).

In each of these instances, the Veteran has met the low threshold necessary to trigger VA's duty to provide him a VA examination.  As such, on remand, the requested examinations and etiological opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide details regarding his claimed motor vehicle accident during service, including dates and location of medical treatment.  A reasonable period of time must be allowed for response.

2. Search clinical records of the Naval Regional Medical Center in Guam, and any other appropriate source as identified by the Veteran, regarding treatment for cellulitis and injuries sustained in a motor vehicle accident.  

3. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to April 2012 must be obtained.

With respect to instructions (2) and (3), efforts to obtain these records must be documented in the claims file and continue until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  

Each of the above instructions must be fully completed before taking the following actions.

It is noted that multiple examinations are requested below.  It may be that one examiner may be able to conduct more than one of the examinations.  That the matters are set out in separate paragraphs does not mean that separate examinations are needed where it is medically feasible for a single examiner to address several of the requests below.

4. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed bilateral foot disorder.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a physical examination of the Veteran and review of the claims file, the examiner should address the following:

a. Does the Veteran experience a diagnosed chronic left and/or right foot disorder?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must specifically comment on the lay statements of record indicating the Veteran experienced foot pain in service as well as the assertion that his current disability is related to an in-service motor vehicle accident. 

A complete rationale must be provided for all opinions expressed.

5. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed bilateral knee disorders.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  

Following a physical examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed left and/or right knee disorder had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must specifically comment on the lay statements of record indicating the Veteran experienced lower extremity pain in service as well as the assertion that his current disability is related to an in-service motor vehicle accident. 

A complete rationale must be provided for all opinions expressed.

6. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed loss of strength of the right hand.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a physical examination of the Veteran and review of the claims file, the examiner should address the following:

a. Does the Veteran experience a diagnosed chronic disorder manifested by loss of strength of the right hand?  If so, please state the diagnosis.

b. For each such diagnosis, opine as to whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's assertion that his current disability is related in-service treatment for cellulitis. 

A complete rationale must be provided for all opinions expressed.

7. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed skin disorder, including, but not limited to vitiligo.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  

Following a physical examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed vitiligo, and/or any other diagnosed skin disorder, had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's assertion that his current disability first manifest in service as a white spot on the tip of his penis that was misdiagnosed as tinea versicolor. 

A complete rationale must be provided for all opinions expressed.

8. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed hypertension.  A complete copy of the claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  

Following a physical examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed hypertension had its onset or is otherwise etiologically related to his period of active service. In offering this opinion, the examiner must specifically comment on the Veteran's assertion that his hypertension is due to contaminated water at Camp Lejeune.  The examiner is informed that a negative opinion may not rely solely on the absence of hypertension as presumptive disability.  

A complete rationale must be provided for all opinions expressed.

9. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

10. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures must be implemented at once.

11. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


